Citation Nr: 9916003	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
psychoneurosis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board remanded the case in September 1997 for additional 
development, to include affording the veteran a VA 
psychiatric examination and scheduling him for a hearing at 
the RO before a Member of the Board.  The veteran did not 
report for the scheduled VA examination and, by 
correspondence dated in September 1997, he withdrew his 
request for a personal hearing.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA psychiatric examination scheduled for the purpose of 
evaluating the severity of his service-connected 
psychoneurosis. 

2.  Service connection for bilateral defective hearing was 
denied by the RO in November 1944.  The veteran was informed 
of this determination in November 1944, but he did not 
appeal.

3.  Evidence received since the RO's November 1944 rating 
decision bears directly and substantially upon the issue of 
service connection for bilateral hearing loss.

4.  No competent evidence is of record suggesting that the 
veteran's pre-enlistment hearing impairment increased in 
severity during active duty or that his present level of 
hearing loss is the result of acoustic trauma during his 
military service.


CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 10 percent for 
psychoneurosis is denied for failure to report, as required, 
for VA examination.  38 C.F.R. §§ 3.327, 3.655 (1998).

2.  The November 1944 rating decision which denied 
entitlement to service connection for bilateral hearing loss 
is final, new and material evidence has been submitted to 
reopen that claim, and the claim is reopened.  38 U.S.C.A. § 
5108, (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998); 
Veterans Regulations No. 2(a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008; effective January 25, 
1936, to December 31, 1957.

3.  The veteran's claim for service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Psychoneurosis

The Board finds that the veteran has submitted a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159 (1998).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Factual Background:  A review of the record shows that, by a 
December 1995 rating decision, the RO denied a compensable 
evaluation for the veteran's service-connected 
psychoneurosis, hysteria.  The veteran requested a personal 
hearing at the RO and perfected an appeal of this decision.  
Thereafter, by an August 1996 hearing officer decision, the 
veteran was assigned a 10 percent evaluation for anxiety 
reaction based upon his April 1996 hearing testimony and 
private treatment records.  

In September 1997, the Board remanded this matter to the RO 
for further development consistent with the duty to assist 
the veteran in the development of facts pertinent to his 
claim.  This remand specifically advised the veteran that 
38 C.F.R. § 3.655(b) provides that, when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

In accordance with the September 1997 remand by the Board, 
the veteran was scheduled to undergo VA mental disorders 
examination in October 1997.  An October 1997 Report of 
Contact, VA Form 119, reflects that the veteran's 
representative was contacted and stated that the veteran 
"received notice to report for an examination on appeal that 
he has canceled.  Veteran reports that he wishes to cancel 
appeal."  A document from a VA medical facility shows that 
the scheduled VA examination was canceled because the veteran 
failed to report.  Thus, it is clear that the veteran was 
notified of the October 1997 VA examination and that he 
failed to report for this examination.  

In a supplemental statement of the case issued in April 1998 
, the RO notified the veteran that he had failed to report 
for a VA examination scheduled for October 1997.  In a 
statement dated in May 1998, the veteran requested that his 
case be forwarded to the Board.  He did not provide any 
reason for his failure to report for the examination.

Law and Analysis:  Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.327(a).  38 C.F.R. § 3.655 
provides, in essence, that when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 3.655.  

The Board notes that the appellant was scheduled for a VA 
examination in October 1997, for which he failed to report.  
This examination was necessary to verify the current severity 
of the appellant's service-connected psychoneurosis.  See 38 
C.F.R. §§ 3.327(a) and 3.655(a), (b).  The appellant did not 
attempt to reschedule his examination and good cause for his 
failure to report for the scheduled VA examination has not 
been demonstrated.

In this regard, the Board notes that the "duty to assist" 
the appellant in the development of facts pertinent to his 
claim is not a "one-way street," wherein the entire burden 
of such development is placed on VA.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must also be prepared 
to meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, the appellant may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence. Wood, 1 Vet. 
App. at 193.  In such a situation, the Board has no 
alternative but to deny the appellant's claim as provided 
under the regulatory provisions of 38 C.F.R. § 3.655.

Accordingly, the appropriate disposition of the appellant's 
claim of entitlement to an evaluation in excess of 10 percent 
for psychoneurosis is denial of the claim because of his 
failure to report for a VA examination of which he was duly 
notified and for which there is no adequate reason or good 
cause demonstrated for his failure to appear.  In a case 
where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under law, and not on the basis that the 
claim is found not to be well grounded.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Service Connection for Bilateral Hearing Loss

Factual Background:  A Soldier Qualification Card, dated in 
January 1941, shows the veteran's occupations as tractor 
driver, truck driver, and mechanic.  A certified copy of the 
veteran's Army of the United States Honorable Discharge shows 
that his Army specialty was as a cook; he was in no battles, 
engagements, skirmishes, or expeditions; and he received the 
Good Conduct Ribbon.  

Service medical records show that, upon physical examination 
for enlistment in January 1941, the veteran's hearing was 
15/20 bilaterally.  He was hospitalized from September 21 to 
October 19, 1944, for psychoneurosis, conversion hysteria, 
severe chronic.  The treatment records for this period of 
hospitalization reveal that the veteran had been moderately 
deaf, bilaterally, for the past 8-9 years and hearing test 
results revealed that his hearing was 12/15 in each ear.  An 
impression of defective hearing, mixed type, bilateral, 
etiology unknown was reported.  

In his November 1944 Veteran's Application for Pension or 
Compensation for Disability Resulting from Service in the 
Active Military or Naval Forces of the United States, the 
veteran reported that he was "hard of hearing" in civilian 
life and claimed that his hearing had become worse since 
induction.

Upon consideration of the foregoing, by a November 1944 
rating decision, the RO denied service connection for 
bilateral defective hearing, on the basis that the disability 
was not incurred in or aggravated by service.  The veteran 
was informed of this determination and of his right to appeal 
it within one year in November 1944.  

Upon VA ENT (ear, nose, and throat) examination in October 
1947, the veteran's ear drums were retracted, there was no 
perforation or discharge, and his hearing was 5/20 in the 
right ear and 3/20 in the left ear.  The examiner noted that 
a hearing aid would be advisable.  During his 
neuropsychiatric examination, the veteran reported that he 
was a little deaf in both ears but that he was deaf before he 
got in the service.  

In a February 1948 statement, the veteran's supervisor 
reported that the veteran seemed to have quite a lot of 
trouble with his ears.  

Upon VA examination in May 1972, the veteran's ear canals and 
drums appeared to be essentially within normal limits.  He 
complained of tinnitus.  On audiometric examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
45

55
LEFT
75
55
60

60

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

Private treatment records show that the veteran's hearing 
threshold level was tested in November 1984 and August 1995.  
Although numerical test results were not provided on either 
examination, the veteran's word discrimination scores were 
100 percent in each ear in November 1984 and 68 percent in 
the right ear and 92 percent in the left ear in August 1995.

On the authorized audiological evaluation in August 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
75
70
95
LEFT

85
80
80
100

The examiner commented that the veteran must be rated on 
puretones alone because he could not mask effectively for 
word recognition testing.  Moderately-severe to profound 
mixed loss was noted for the right ear and severe to profound 
mixed loss was noted for the left ear.  

In his February 1996 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran claimed that his hearing loss was caused 
by a lack of hearing protection during artillery firing in 
1942 and 1943.

During his April 1996 personal hearing at the RO, the veteran 
testified that one of the reasons which prevent him from 
obtaining gainful employment is his hearing loss.  He 
recalled that he was a little hard of hearing when he went 
into the service and, after enlistment, he was on a firing 
range "shooting big guns at the mountains" without the use 
of hearing protection.  The veteran claimed that his ability 
to hear gradually deteriorated after exposure to the 
"guns."  The veteran's accredited representative stated 
that the veteran's hearing loss was aggravated during his 
military service and was worse at the time of his separation 
than it was at the time of his entrance into service.

New and Material Evidence:  A decision of the RO becomes 
final and is not subject to revision on the same factual 
basis unless a notice of disagreement is filed within one 
year of the notice of decision.  Veterans Regulations No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936, to December 31, 
1957.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then immediately 
determine whether the reopened claim is well grounded based 
on a review of all the evidence of record.  Only if the claim 
is well grounded can the Board apply the third step of the 
analysis, which is to re-adjudicate the claim for service 
connection on the merits, after fulfilling VA's duty to 
assist the veteran in developing the facts of the case.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board has reviewed the evidence submitted subsequent to 
the November 1944 denial of service connection for bilateral 
defective hearing, in the context of all the evidence of 
record, and finds that the veteran's February 1996 Appeal to 
Board of Veterans' Appeals and April 1996 hearing testimony 
constitute new and material evidence.  This evidence is new, 
in that it was not previously considered by decisionmakers, 
and it is not cumulative of the evidence of record when the 
claim was adjudicated in November 1944.  In his February 1996 
Appeal to Board of Veterans' Appeals and during his April 
1996 personal hearing, the veteran claimed that his hearing 
loss was due to acoustic trauma caused by artillery fire.

The Board further finds that the veteran's February 1996 
Appeal to Board of Veterans' Appeals and April 1996 hearing 
testimony are material because they bear directly and 
substantially upon the specific matter under consideration, 
that being whether the veteran's bilateral hearing loss was 
incurred in or aggravated by service, and they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Hodge, 155 F.3d at 1356.  
The Board has determined, therefore, that new and material 
evidence has been submitted, and that the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Well Grounded Claims:  The Board must next determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Winters, Elkins.  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran asserts that service connection for bilateral 
hearing loss is warranted because his hearing impairment 
which existed prior to enlistment was aggravated as a result 
of exposure to artillery fire during service.  

The service medical records include no evidence of further 
decrease in hearing acquity from that which had been noted 
upon physical examination for enlistment in January 1941.  
Specifically, the veteran's hearing was 15/20 bilaterally 
upon enlistment and 12/15 bilaterally prior to discharge.  

The Board acknowledges the assertions of the veteran and his 
accredited representative that the veteran's pre-enlistment 
hearing loss was aggravated by his military service.  
However, as lay persons, the veteran and his representative 
are not competent to make a medical diagnosis or to relate a 
medical disorder to any in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability in 
the form of a medical diagnosis, of incurrence or aggravation 
of a disease or injury in service in the form of lay or 
medical evidence, and of a nexus between the in-service 
aggravation or injury or disease and the current disability 
in the form of medical evidence.  Caluza.  As there is no 
competent medical evidence to suggest that the veteran's pre-
enlistment hearing impairment increased in severity during 
active duty or that his present level of hearing loss is the 
result of acoustic trauma sustained during his period of 
military service, the veteran's claim for service connection 
for bilateral hearing loss must fail as not well grounded.  

The Board further acknowledges the request by the veteran's 
accredited representative that this issue be remanded to the 
RO for a new determination as to whether new and material 
evidence has been submitted to reopen the veteran's claim in 
light of the decision by the Court in Hodge.  However, 
inasmuch as the Board has determined that new and material 
evidence to reopen the claim of entitlement to service 
connection for bilateral hearing loss has been submitted, 
such a remand is not warranted.  

Moreover, although the Board has considered and denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss on a ground different from that of the 
RO, which determined that new and material evidence had not 
been submitted to reopen the claim, the veteran has not been 
prejudiced by this decision.  In the February 1996 statement 
of the case and subsequent statements of the case, the RO has 
provided the pertinent laws and regulations regarding 
entitlement to service connection for bilateral hearing loss.  
The veteran was provided ample opportunity to submit evidence 
and arguments which addressed this issue and, in fact, 
evidence addressing the issue of bilateral hearing loss has 
been received.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Winters; Elkins; Hodge.


ORDER

An increased evaluation for psychoneurosis is denied.

Service connection for bilateral hearing loss is denied as 
the claim is not well-grounded.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

